Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 2/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 2 recites the broad recitation “the at least one bonding layer is temperature-stable,” and the claim also recites “in particular at least up to a temperature of 300˚C” which is the narrower statement of the range/limitation. 
Claim 2 also recites the broad recitation “the at least one bonding layer comprises or consists of epoxy resin,” and the claim also recites “and is in particular free of reinforcing structures, more particularly free of reinforcing fibers” which is the narrower statement of the range/limitation. 
Claim 2 also recites the broad recitation “at least part of the magnetic layers has a magnetic permeability of at least 10000,” and the claim also recites “in particular of at least 50000” which is the narrower statement of the range/limitation. 

Claim 3 recites the broad recitation “a coil structure coupled with the magnet stack,” and the claim also recites “in particular at least partially accommodating at least part of the magnet stack” which is the narrower statement of the range/limitation.

Claim 4 recites the broad recitation “the coil structure is arranged as a planar coil,” and the claim also recites “in particular spirally formed, and in particular on an outermost electrically conductive layer structure or two outermost electrically conductive layer structures of the base material stack” which is the narrower statement of the range/limitation.

Claim 5 recites the broad recitation “at least one surface mounted component,” and the claim also recites “in particular at least one active component and/or at least one passive component, wherein in particular the at least one surface mounted component is mounted on a main surface of the component carrier opposing another main surface of the component carrier at and/or in which the coil structure is formed” which is the narrower statement of the range/limitation. 

Claim 5 also recites the broad recitation “at a thickness of a respective one of the magnetic layers is in a range between 3 μm and 70 μm,” and the claim also recites “in particular in a range between 10 μm and 50 μm” which is the narrower statement of the range/limitation. 
Claim 5 also recites the broad recitation “an entire thickness of the magnet stack is in a range between 100 μm and 1 mm,” and the claim also recites “in particular in a range between 200 μm and 500 μm” which is the narrower statement of the range/limitation. 
Claim 5 also recites the broad recitation “at least part of dielectric material in contact with at least part of the magnetic layers has a thermal conductivity of at least 1 W/mK,” and the claim also recites “in particular of at least 3 W/mK” which is the narrower statement of the range/limitation. 

Claim 6 recites the broad recitation “the magnet stack has at least one gap,” and the claim also recites “in particular a plurality of circumferentially distributed gaps, more particularly three gaps” which is the narrower statement of the range/limitation. 

Claim 7 is rejected under 112 because it depends from claim 6 which is rejected under 112.

Claim 8 recites the broad recitation “the component carrier forms at least one of a group consisting of a wireless charger,” and the claim also recites “in particular for wirelessly charging an electronic device such as a mobile phone, an inductor, a transformer, and a power converter, in particular a DC/DC converter” which is the narrower statement of the range/limitation. 

Claim 9 recites the broad recitation “at least one of a group consisting of resin,” and the claim also recites “in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide” which is the narrower statement of the range/limitation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/048,663 to Weis (US 2020/0035396, “Weis”). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of Weis are also claimed in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pulugurtha et al. (US 2014/0347157, “Pulugurtha”).

Regarding claim 1, Pulugurtha anticipates A component carrier, comprising: a base material stack having at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (Figs. 4f, 6, 13, [0013], [0048], [0056]; the nanomagnetic structure is a base material stack having at least one electrically conductive layer structure at item number 425 and the device substrate 420 which is an electrically insulating layer structure); 
and a magnet stack having a plurality of magnetic layers and at least one bonding layer, the at least one bonding layer bonding two respectively neighboured magnetic layers (Figs. 4f, 6, 13, [0013], [0048], [0056]; the magnet stack has the nanomagnetic composite films 405 which are a plurality of magnetic layers and the adhesive layer 415 is a bonding layer bonding two respectively neighboured magnetic layers);
wherein the magnet stack is embedded in the base material stack (Figs. 4f, 6, 13, [0013], [0048], [0056]; the magnet stack is embedded in the base material stack as shown in Fig. 4f).

Regarding claim 2, Pulugurtha anticipates further comprising at least one of the following features:
wherein the at least one bonding layer is temperature-stable, in particular at least up to a temperature of 300° C;
wherein the at least one bonding layer comprises or consists of epoxy resin, and is in particular free of reinforcing structures, more particularly free of reinforcing fibers;
wherein at least part of the magnetic layers is made of nanocrystalline magnetic material (Figs. 4f, 6, 13, [0013], [0048], [0056]; the nanomagnetic composite films 405 is nanocrystalline magnetic material);
wherein at least part of the magnetic layers comprises an iron-silicon compound;
wherein at least part of the magnetic layers has a magnetic permeability of at least 10000, in particular of at least 50000.

Regarding claim 3, Pulugurtha anticipates a coil structure coupled with the magnet stack, in particular at least partially accommodating at least part of the magnet stack (Fig. 3, patterning inductor coil formation).

Regarding claim 4, Pulugurtha anticipates further comprising at least one of the following features:
wherein the coil structure is arranged as a planar coil, in particular spirally formed, and in particular on an outermost electrically conductive layer structure or two outermost electrically conductive layer structures of the base material stack;
wherein the coil structure comprises a plurality of helical windings and/or a plurality of annular windings;
wherein the coil structure comprises or consists of copper and/or material of the at least one electrically conductive layer structure (Fig. 7, [0050]; the coil structure comprises copper).

Regarding claim 5, Pulugurtha anticipates further comprising at least one of the following features:
at least one surface mounted component, in particular at least one active component and/or at least one passive component, wherein in particular the at least one surface mounted component is mounted on a main surface of the component carrier opposing another main surface of the component carrier at and/or in which the coil structure is formed;
wherein a thickness of a respective one of the at least one bonding layer is in a range between 1 μm and 20 μm (claim 3 - wherein the adhesive layer has a thickness ranging from about 0.2 to about 4 microns);
wherein a thickness of a respective one of the magnetic layers is in a range between 3 μm and 70 μm, in particular in a range between 10 μm and 50 μm;
wherein an entire thickness of the magnet stack is in a range between 100 μm and 1 mm, in particular in a range between 200 μm and 500 μm;
wherein the magnet stack is formed as an annulus;
wherein a dielectric disc inserted as an inlay in a central through hole of the annulus;
wherein at least part of dielectric material in contact with at least part of the magnetic layers has a thermal conductivity of at least 1 W/mK, in particular of at least 3 W/mK;
wherein the magnet stack extends only along a sub-portion of a lateral and/or a vertical extension of the base material stack.

Regarding claim 6, Pulugurtha anticipates wherein the magnet stack has at least one gap, in particular a plurality of circumferentially distributed gaps, more particularly three gaps (Fig. 12 – the magnet stack has an air gap).

Regarding claim 7, Pulugurtha anticipates wherein the at least one gap is filled with a dielectric solid material or is an air gap (Fig. 12 – the magnet stack has an air gap).

Regarding claim 8, Pulugurtha anticipates wherein the component carrier forms at least one of a group consisting of a wireless charger, in particular for wirelessly charging an electronic device such as a mobile phone, an inductor, a transformer, and a power converter, in particular a DC/DC converter (Fig. 13 – the component carrier forms an inductor).

Regarding claim 9, Pulugurtha anticipates further comprising at least one of the following features:
at least one component surface mounted on and/or embedded in the base material stack, wherein the at least one component is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip;
wherein the at least one electrically conductive layer structure comprises at least one of a group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene;
wherein the at least one electrically insulating layer structure comprises at least one of a group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide;
wherein the component carrier is shaped as a plate (Fig. 13 – the component carrier is shaped as a plate);
wherein the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate;
wherein the component carrier is configured as a laminate-type component carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847